ORDER
PER CURIAM.
On consideration of the certified order of the Court of Appeals of Maryland indefinitely suspending respondent from the practice of law in that jurisdiction, this court’s December 18, 2012, order suspending respondent pending further action of the court and directing him to show cause why the reciprocal discipline of an indefinite suspension with the right to seek reinstatement after he is reinstated by the state of Maryland, or after five years, whichever occurs first, should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court’s order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that John K. Burkhardt is hereby indefinitely suspended from the practice of law in the District of Columbia with the right to file for reinstatement once reinstated by the state of Maryland, or after five years, whichever occurs first. See In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194, 198 (D.C.2007) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement, respondent’s suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).